Citation Nr: 1039980	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse.

2.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served in a reserve component and had service from 
August 2001 to April 2002 and from February 2003 to May 2004 
under Title 10, United States Code.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In June 2009, the Board remanded the claims on appeal to the 
agency of original jurisdiction for additional development.  At 
that time, the Board also remanded claims of service connection 
for bilateral knee disabilities and tinnitus.  In July 2010, the 
Appeals Management Center (AMC) granted service connection for 
chondromalacia of the right knee, chondromalacia of the left 
knee, and tinnitus.  Because those benefits were granted, the 
claims of service connection for bilateral knee disabilities and 
tinnitus are not now before the Board.

(The decision below addresses the Veteran's claim for an increase 
for IBS.  The claim of service connection for mitral valve 
prolapse is addressed in the remand that follows the Board's 
decision.)


FINDING OF FACT

The Veteran's service-connected irritable bowel syndrome is 
manifested by alternating diarrhea and constipation with more or 
less constant abdominal distress tantamount to severe symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for an increase for IBS has been 
accomplished.  Through December 2005, October 2006, and July 2009 
notice letters, the Veteran was notified of the information and 
evidence needed to substantiate his claim for an increased rating 
for IBS (previously characterized as constipation).  The Veteran 
was told that the evidence must show that his service-connected 
disability had increased in severity.  The October 2006 and July 
2009 letters provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2005, October 2006, and 
July 2009 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  Consequently, a 
remand of the rating issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the IBS issue.  
The Veteran's service treatment records have been obtained and 
associated with the claims file, as have treatment records from 
the VA Medical Center (VAMC) in San Juan, Puerto Rico.  The 
Veteran has submitted private treatment records from multiple 
providers.  Additionally, pursuant to the Board's June 2009 
remand, the Veteran was provided a VA examination in connection 
with his claim in November 2009, the report of which is of 
record.  The report contains sufficient evidence by which to 
evaluate the Veteran's IBS in the context of the rating criteria.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.



II. Analysis

The Veteran asserts that his service-connected IBS is more 
disabling than currently rated.  He states that he has frequent 
bouts of diarrhea and constipation along with abdominal pain.  
The Veteran contends that a rating in excess of 10 percent is 
warranted.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The Veteran's IBS has been evaluated as 10 percent disabling 
under Diagnostic Code 7319 for "irritable colon syndrome."  
That diagnostic code provides that a 10 percent rating is 
warranted for moderate symptoms, including frequent episodes of 
bowel disturbance with abdominal distress.  The highest schedular 
rating for irritable colon syndrome is 30 percent, which is 
warranted for severe symptoms, including diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114 (Diagnostic Code 7319) (2010).

A review of the evidence of record reveals that the Veteran 
receives treatment for IBS at the San Juan VAMC and from multiple 
private providers.  A progress note dated in December 2005 shows 
a complaint of severe constipation.  A July 2009 letter from the 
Veteran's supervisor, M.E., indicates that the Veteran has to 
utilize the restroom at work frequently.  Additionally, M.E. 
states that they must disinfect the restroom after each use by 
the Veteran on account of a strong odor.  VA examinations of the 
rectum were conducted in September 2006 and August 2007.  
However, these two examinations pertained primarily to the 
Veteran's hemorrhoids.

In November 2009, the Veteran underwent VA examination in 
connection with the claim in order to assess the severity of the 
Veteran's IBS.  The examination was conducted pursuant to the 
Board's June 2009 remand.  The examiner reviewed the claims file 
and examined the Veteran.  The examiner detailed the symptoms 
related to the Veteran's IBS as opposed to those related to his 
hemorrhoids.  The examiner noted that the Veteran experiences 
constipation weekly and diarrhea persistently-four to six times 
per day.  It was also noted that the Veteran experiences severe 
daily pain in the left upper quadrant of the abdomen that can 
last all day.  The examiner provided a diagnosis of IBS.

In consideration of the evidence of record, the Board finds that 
the Veteran's service-connected irritable bowel syndrome is 
manifested by alternating diarrhea and constipation with more or 
less constant abdominal distress.  The Veteran's statements and 
the November 2009 VA examination indicate that the symptoms more 
closely approximate the criteria for a 30 percent rating than a 
10 percent rating.  The Veteran's diarrhea appears to be severe 
in nature as he experiences it four to six times per day.  This 
is supported by the Veteran's supervisor statements regarding the 
frequency of restroom use.  Additionally, the Veteran does 
alternate to constipation at least on a weekly basis.  
Furthermore, the examiner characterized the Veteran's abdominal 
pain as "severe," and it occurs on a daily basis.  These 
manifestations appear to be more disabling than moderate symptoms 
and are tantamount to severe symptoms.  Accordingly, because the 
Veteran's IBS is manifested by severe symptoms of diarrhea, 
constipation, and abdominal distress, the Board concludes that a 
higher rating of 30 percent is warranted for IBS.  See 38 C.F.R. 
§ 4.114 (Diagnostic Code 7319).  This is so for the entire rating 
period.

As noted previously, a 30 percent rating is the highest schedular 
rating allowable under Diagnostic Code 7319.  Therefore, a higher 
schedular rating is not permissible for the Veteran's service-
connected IBS.  Although the rating schedule for evaluating the 
digestive system allows for higher schedular ratings for other 
disabilities, the Veteran is not service connected for other 
disabilities of the digestive system that would allow for such a 
rating.  Diagnostic Code 7319 takes into account the 
symptomatology of the Veteran's IBS.  (The Board notes that the 
Veteran is service connected for hemorrhoids and has been awarded 
as separate rating for that disability.  A hemorrhoid rating 
issue is not before the Board.)

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's IBS has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is 
entitled to an evaluation in excess of 10 percent for IBS-30 
percent, but no higher.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against an even higher rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent rating for irritable bowel syndrome is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The Board finds that additional development is necessary in 
regards to the claim of service connection for mitral valve 
prolapse.

In June 2009, the Board remanded the claim in order to have the 
Veteran examined and to have an opinion provided as to whether 
the Veteran has mitral valve prolapse that is related to his 
military service.  In November 2009, the Veteran underwent a VA 
heart examination.  The examiner did not offer a medical nexus 
opinion because it was determined that the Veteran does not have 
mitral valve prolapse.

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Moreover, the Court has held that once VA undertakes the effort 
to provide a medical examination or opinion, it must provide an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

Here, a remand is necessary in order to obtain an adequate 
medical opinion.  The November 2009 VA examiner relied on a 
February 2008 echocardiogram in finding that the Veteran does not 
have mitral valve prolapse.  The echocardiogram report reflects 
that mitral valve prolapse was not observed at that study.  
However, also included in the November 2009 examination report is 
an August 2005 echocardiogram that shows results of mild mitral 
regurgitation and posterior mitral valve prolapse.  The examiner 
did not explain the contrasting results of the two 
echocardiograms.  Additionally, the Veteran was diagnosed with 
mitral valve prolapse by Dr. J.R.M. in 2005.  Moreover, mitral 
valve prolapse has been listed in the Veteran's list of medical 
problems in the progress notes from the San Juan VAMC and he has 
been prescribed Atenolol for heart problems.  Another medical 
opinion must be obtained that addresses in detail whether the 
Veteran has or has had mitral valve prolapse.  The opinion should 
discuss the previous diagnoses and varying echocardiogram 
results, including whether any previous diagnosis was in error 
and whether any mitral valve prolapse has resolved.

The Court has held that a current disability may be shown even 
though the disability resolves prior to the adjudication of the 
claim as long as a veteran has a disability at the time the claim 
is filed or during the pendency of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, it is important 
for the prospective opinion to address whether the Veteran has 
had mitral valve prolapse at any point during the claim process.

If mitral valve prolapse is found during any period while the 
claim has been pending, the opinion that was requested in the 
June 2009 Board remand must be provided-whether it is as likely 
as not that the Veteran has mitral valve prolapse that is related 
to any event, injury or disease incurred in military service.  
The Veteran's service treatment records are negative for a 
diagnosis of mitral valve prolapse but the Veteran recalls 
experiencing extreme stress and chest pain while serving in an 
imminent danger pay area in Iraq.  Lastly, the prospective 
opinion should address whether the Veteran has any other heart 
disability that is related to his active military service.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a 
veteran's claim is not limited solely to the disability 
identified by a veteran but must take into account the symptoms 
and other similar disabilities identified in the record).

It appears that the Veteran continues to receive regular 
treatment at the San Juan VAMC.  Updated treatment records should 
be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since September 2007) 
from the San Juan VAMC and associate the 
records with the claims folder.

2.  Forward the Veteran's claims file to 
the San Juan VAMC physician who examined 
the Veteran in November 2009.  The VA 
physician should review the Veteran's 
claims file, and provide an opinion that 
clarifies whether the Veteran has or has 
had mitral valve prolapse, including 
whether any previous diagnosis was 
erroneous and whether any previous mitral 
valve prolapse has resolved.  The physician 
should also provide an opinion as to the 
medical probabilities that the Veteran has 
or has had mitral valve prolapse, or any 
other heart disability, that is 
attributable to his military service, 
including the Veteran's report of 
experiencing extreme stress and chest pain 
while serving in Iraq.  The physician must 
provide the complete rationale for the 
conclusions reached-to include, as 
appropriate, citation to specific evidence 
of record and/or medical authority.

(Arrange for the Veteran to undergo another 
medical examination only if the above-noted 
San Juan VAMC physician is unavailable or 
such examination is needed to answer the 
questions posed above.)

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for mitral valve 
prolapse.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


